Citation Nr: 0608500	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) prior to December 15, 2003.

2.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD from December 15, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which granted service connection for 
PTSD and assigned an initial rating of 30 percent effective 
from January 30, 2002.

The Board remanded this case for additional development in 
December 2003.  The agency of original jurisdiction (AOJ) 
completed the requested development and thereafter assigned, 
in an April 2004 rating decision, the current rating of 50 
percent for the service-connected PTSD, effective from 
December 15, 2003.

By letter dated in December 2004, the Board notified the 
veteran and his representative that a motion filed in the 
same month by the representative to have the appeal advanced 
on the docket had been granted.  38 U.S.C.A. § 7107(a)(2)(B) 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2005).

Also in December 2004, the Board remanded this case for a 
second time, for additional development.

Regrettably, this appeal is REMANDED once again to the RO, 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

In the December 2004 remand, the Board instructed the AOJ to 
have the veteran re-examined and to make available the claims 
folder to the examiner for review in conjunction with the 
examination.  The AOJ was instructed to ask the examiner to 
acknowledge said review in the examination report.

In January 2005, the AMC initiated a compensation and pension 
exam inquiry, requesting that the veteran be re-examined, 
requesting that the examiner review the file and indicate so 
in the report, and indicating that the "claims file [is] 
being sent for review by the examiner."  The veteran was 
examined by VA later that month.  Unfortunately, the examiner 
indicated in the January 2005 examination report that "[t]he 
[c]laims [f]ile was not available at the time of the 
evaluation, although the clinician was asked to review it" 
and that, "[w]hen it is made available, this clinician will 
review it and dictate an addendum to the report."

No addendum indicating compliance with the Board's 
instructions to have the examiner review the veteran's claims 
files is of record.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the United States Court of Appeals for 
Veterans Claims held that "where . . . the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance."  Id.

Accordingly, this appeal is again regrettably remanded to the 
RO, via the AMC, for the following action:

1.  The RO/AMC should return the January 
2005 VA mental disorders examination 
report to its subscriber, with the 
veteran's claims folders.  The RO/AMC 
should ask the VA examiner to review the 
claims folders and thereafter issue an 
addendum indicating that this was 
accomplished and indicating whether, based 
on said review, her findings pertaining to 
the current severity of the service-
connected PTSD have changed in any way.  
If that is the case, the examiner should 
explain her statement to that effect and 
offer the basis and rationale for it.

2.  Once the requested addendum has been 
produced and made part of the veteran's 
claims folders, the RO/AMC should re-
adjudicate the veteran's claim for 
increased ratings for his service-connected 
PTSD.  

If the benefit sought on appeal remains 
denied or is not fully granted, the RO/AMC 
should issue an SSOC before returning the 
case to the Board, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


